Title: From Thomas Jefferson to Thomas Barclay, 10 August 1788
From: Jefferson, Thomas
To: Barclay, Thomas


          
            
              Dear Sir
            
            Paris Aug. 10. 1788.
          
          I have duly received your favour announcing the departure of Mrs. Barclay, and assure you that it is with regret that we lose her here. She however will be happier in rejoining you. Far from her having been a troublesome neighbor to me as you suppose, I have been only able to assure her of my dispositions to be useful to her. Once only she has permitted me to accomodate her with the sum of 1200 livres: and she has promised if her money should be likely to fall short, that she will draw on me from Bordeaux. To avoid the trouble of accounts and remittances perhaps it might be more convenient to you, and it is equally so to me, for me to charge to the U.S. one or two of the articles of our private account, of equal amount. By debiting the U.S. with what I furnished you at Bordeaux for example, and a part of the bill to Richards, we may save the necessity of erecting an account. Do in this as suits you best. I have taken the liberty of advising Mrs. Barclay to go to Bordeaux rather than call the vessel to Havre, in hopes she will by this means get into the Delaware before the Aequinox. I am with sentiments of very sincere esteem & attachment Dear Sir your friend & servt.,
          
            Th: Jefferson
          
        